[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-14166                ELEVENTH CIRCUIT
                                                              APRIL 26, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                  D. C. Docket No. 06-00066-CR-RLV-1-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JULIO MAGANA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (April 26, 2010)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Julio Magana appeals his 120-month sentence imposed upon resentencing
for using a firearm during a crime of violence, in violation of 18 U.S.C.

§§ 924(c)(1)(A)(ii), 2 as charged in count two of his indictment. On appeal,

Magana argues his 120-month sentence was procedurally and substantively

unreasonable.

      Magana first contends that the district court incorrectly calculated his

guideline range because the court found that his guideline range was 7 years (84

months) to life imprisonment when the proper guideline range was only 7 years.

Magana also contends that his sentence was substantively unreasonable because

the 18 U.S.C. § 3553 factors supported a sentence of 84 months’ imprisonment but

did not support his ultimate 120-month sentence. Magana concedes that the

presentence investigation report “painted a rough picture” of him. However,

Magana argues that at resentencing he was a changed person based on his

post-sentence conduct. Magana contends that the district court’s consideration of

his criminal history, the seriousness of his offense, and his disrespect for the law

did not “protect” the three-year upward variance. Magana argues that a reasonable

sentence was the guideline sentence of 84 months’ imprisonment. Magana notes

that during his original sentencing hearing, the district court found that “a sentence

within the guideline range is sufficient to punish the [d]efendant, protect the

public, and is a deterrent to crime.” Therefore, Magana contends that the district



                                           2
court should not have exceeded the guidelines during his resentencing.

      We review a final sentence for reasonableness according to the 18 U.S.C.

§ 3553(a) factors. United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir.

2005). When reviewing a sentence, we must first determine that the “district court

committed no significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

failing to consider the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen sentence-including an

explanation for any deviation from the Guidelines range.” Gall v. United States,

552 U.S. 38, 51 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007). If we conclude that

the district court made no procedural errors, “[we] should then consider the

substantive reasonableness of the sentence imposed.” Id.

       There is a “range of reasonable sentences from which the district court may

choose.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). “The review

for substantive unreasonableness involves examining the totality of the

circumstances, including an inquiry into whether the statutory factors in § 3553(a)

support the sentence in question.” United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008), cert. denied, 129 S.Ct. 2848 (2009). “[W]e may not apply a

presumption of unreasonableness where a sentence is outside of the Guidelines



                                           3
range, and we must give due deference to the district court’s decision that the

§ 3553(a) factors, on a whole, justify the extent of the variance.” United States v.

Livesay, 525 F.3d 1081, 1090 (11th Cir. 2008) (quotations omitted). However, in

its consideration of the § 3553(a) factors, the district court does not need to discuss

or state each factor explicitly. United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005). The weight accorded to the § 3553(a) factors is left to the district

court’s discretion. United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007).

      The § 3553(a) factors include: (1) the nature and circumstances of the

offense and the history and characteristics of the defendant; (2) the need to reflect

the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (3) the need for deterrence; (4) the need to protect the

public; (5) the need to provide the defendant with needed educational or vocational

training or medical care; (6) the kinds of sentences available; (7) the Sentencing

Guidelines range; (8) pertinent policy statements of the Sentencing Commission;

(9) the need to avoid unwanted sentencing disparities; and (10) the need to provide

restitution to victims. 18 U.S.C. § 3553(a). Under § 3553(a), the district court

must impose a sentence that is “sufficient, but not greater than necessary,” to

comply with the purposes set forth in § 3553(a)(2). Id. In United States v.

Lorenzo, 471 F.3d 1219, 1221 (11th Cir. 2006), we held that, at resentencing, a



                                           4
district court could not consider post-sentencing rehabilitation because

consideration of such evidence would contravene two of the § 3553(a) factors by:

(1) creating sentencing disparities with defendants who do not get the opportunity

to be resentenced; and (2) violating the Sentencing Commission’s policy statement

that post-sentence rehabilitative conduct is not an appropriate basis for a downward

departure at a resentencing hearing. Id.

      Magana cannot show that his upward variance 120-month sentence was

procedurally unreasonable. A violation of 18 U.S.C. § 924(c)(1)(A)(ii), carries a

mandatory minimum seven-year sentence. 18 U.S.C. § 924(c)(1)(A)(ii). “[T]he

guideline sentence [for 18 U.S.C. § 924(c)(1)(A)(ii)] is the minimum term of

imprisonment required by the statute.” U.S.S.G § 2K2.4(b). “Every conviction

under § 924(c)(1)(A) carries with it a statutory maximum sentence of life

imprisonment, regardless of what subsection the defendant is sentenced under.”

United States v. Pounds, 230 F.3d 1317, 1319 (11th Cir. 2000). The district court

stated, during the resentencing, that “the range of sentence is seven years to life

statutorily,” demonstrating that it understood the guidelines and properly

calculated them.

      Additionally, Magana cannot show that his sentence was substantively

unreasonable because the district court correctly considered the applicable factors



                                           5
in 18 U.S.C. § 3553(a), and imposed a sentence that was supported by the

§ 3553(a) factors. The court noted that Magana’s crimes were particularly violent

and that they involved dangerous weapons. Further, Magana had engaged in three

prior violent offenses and those previous convictions demonstrated a lack of

respect for the law. Thus, the court properly supported the sentence it chose and

did not abuse its discretion. Accordingly, we affirm.

      AFFIRMED.




                                         6